Exhibit Brink's Home Security Holdings, Inc. Irving, Texas Key Employees' Deferred Compensation Program TABLE OF CONTENTS Page PREAMBLE 1 ARTICLE IDefinitions 2 ARTICLE IIAdministration 6 ARTICLE IIIDeferral of Cash Incentive Payments 7 SECTION 1. Definitions 7 SECTION 2. Eligibility 8 SECTION 3. Deferral of Cash Incentive Payments 8 SECTION 4. Matching Incentive Contributions 9 SECTION 5. Irrevocability of Election 9 SECTION 6. Conversion of New Deferrals and Matching Incentive Contributions to Units 9 SECTION 7. Adjustments 10 SECTION 8. Dividends and Distributions 10 SECTION 9. Allocation of Units in Connection with the Distribution 11 ARTICLE IVDeferral of Salary 11 SECTION 1. Definitions 11 SECTION 2. Eligibility 11 SECTION 3. Deferral of Salary 12 SECTION 4. Matching Salary Contributions 13 SECTION 5. Irrevocability of Election 13 SECTION 6. Conversion of New Deferrals and Matching Salary Contributions to Units 13 SECTION 7. Adjustments 14 SECTION 8. Dividends and Distributions 15 SECTION 9. Allocation of Units in Connection with the Distribution 15 ARTICLE VSupplemental Savings Plan 16 SECTION 1. Definitions 16 SECTION 2. Eligibility 16 SECTION 3. Deferral of Compensation 17 SECTION 4. Matching Contributions 19 SECTION 5. Irrevocability of Election 20 SECTION 6. Conversion of New Deferrals and Matching Contributions to Units 20 SECTION 7. Adjustments 22 SECTION 8. Dividends and Distributions 22 i Table of Contents SECTION 9. Allocation of Units in Connection with the Distribution 23 ARTICLE VIDeferral of Performance Awards 23 SECTION 1. Definitions 23 SECTION 2. Eligibility 24 SECTION 3. Deferral of Cash Performance Payments 24 SECTION 4. Irrevocability of Election 25 SECTION 5. Conversion to Units 25 SECTION 6. Adjustments 26 SECTION 7. Dividends and Distributions 26 SECTION 8. Allocation of Units in Connection with the Distribution 26 ARTICLE VIIDistributions 27 SECTION 1. Certain Payments on Termination of Employment 27 SECTION 2. Payments Attributable to Matching Incentive Contributions and Matching Salary Contributions on Termination of Employment 28 ARTICLE VIIIDesignation of Beneficiary 30 ARTICLE IXMiscellaneous 30 SECTION 1. Nontransferability of Benefits 30 SECTION 2. Notices 31 SECTION 3. Limitation on Rights of Employee 31 SECTION 4. No Contract of Employment 31 SECTION 5. Withholding 32 SECTION 6. Term, Amendment and Termination. 32 ii Table of Contents BRINK'S HOME SECURITY HOLDINGS, INC. KEY EMPLOYEES' DEFERRED COMPENSATION PROGRAM PREAMBLE The Key Employees' Deferred Compensation Program of Brink's Home Security Holdings, Inc. (the "Program") provides an opportunity to certain employees to defer receipt of (a)all or part of their cash incentive payments awarded under the Key Employees Incentive Plan of Brink's Home Security Holdings, Inc.; (b)up to 50% of their base salary; (c)any or all amounts that are prevented from being deferred as a matched contribution (and the related matching contribution) under the Brink's Home Security Holdings, Inc. 401(k) Plan ("Savings Plan") as a result of limitations imposed by Sections401(a)(17), 401(k)(3), 402(g) and 415 of the Internal Revenue Code of 1986, as amended (the "Code"); and (d) all or part of their cash incentive payments awarded under the Brink's Home Security Holdings, Inc. Management Performance Improvement Plan. In order to align the interests of participants more closely to the long-term interests of Brink's Home Security Holdings, Inc. (the "Company") and its shareholders, the Program will provide matching contributions with respect to certain cash incentive awards and salary deferrals and will provide that an amount equivalent to matching contributions that are not eligible to be made under the Savings Plan as a result of limitations imposed by Code Section401(m)(2) shall be allocated under this Program. The Program is intended to comply with the provisions of Code Section409A and the Treasury Regulations issued thereunder.Each provision and term of the Program should be interpreted accordingly, but if any provision or term of the Program would be prohibited by or be inconsistent with Code Section409A, then such provision or term shall be deemed to be reformed to comply with Code Section409A without affecting the remainder of the Program. The Program is an unfunded plan maintained primarily for the purpose of providing deferred compensation for a select group of management or highly compensated employees, within the meaning of Section201(2) of the Employee Retirement Income Security Act of 1974, as amended. Table of Contents ARTICLE I Definitions Wherever used in the Program, the following terms shall have the meanings indicated: Board:The Board of Directors of the Company. Brink's Incentive Account:Incentive Account as defined in the Brink's Program. Brink's Program:The Brink's Company Key Employees' Deferred Compensation Program. Brink's Salary:Salary as defined in the Brink's Program. Brink's Units:Units as defined in the Brink's Program. Change in Control:A Change in Control shall mean the occurrence of: (a) (i) any consolidation or merger of the Company in which the Company is not the continuing or surviving corporation or pursuant to which the shares of Common Stock would be converted into cash, securities or other property other than a consolidation or merger in which holders of the total voting power in the election of directors of the Company of Common Stock outstanding (exclusive of shares held by the Company's affiliates) (the "Total Voting Power") immediately prior to the consolidation or merger will have the same proportionate ownership of the total voting power in the election of directors of the surviving corporation immediately after the consolidation or merger, or (ii) any sale, lease, exchange or other transfer (in one transaction or a series of transactions) of all or substantially all the assets of the Company; provided, however, that with respect to any Units credited to an Employee's Incentive Account that replace Brink's Units credited to such Employee's Brink's Incentive Account as of November 16, 2007 that were attributable to Brink's Matching Incentive Contributions, Brink's Matching Salary Contributions or dividends related thereto, a "Change in Control" shall be deemed to occur upon the approval of the shareholders of the Company (or if such approval is not required, the approval of the Board) of any of the transactions set forth in clauses (i) or (ii) of this sub-paragraph (a); 2 Table of Contents (b) any "person" (as defined in Section13(d) of the Securities Exchange Act of 1934, as amended (the "Act")) other than the Company, its affiliates or an employee benefit plan or trust maintained by the Company or its affiliates, shall become the "beneficial owner" (as defined in Rule13d-3 under the Act), directly or indirectly, of more than 20% of the Total Voting Power; or (c) at any time during a period of two consecutive years, individuals who at the beginning of such period constituted the Board shall cease for any reason to constitute at least a majority thereof, unless the election by the Company's shareholders of each new director during such two-year period was approved by a vote of at least two-thirds of the directors then still in office who were directors at the beginning of such two-year period. Code:The Internal Revenue Code of 1986, as amended from time to time. Committee:The Compensation and Benefits Committee of the Board, which shall consist of members of the Board of Directors who qualify as "nonemployee directors" as described in
